Citation Nr: 0513345	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  05-03 668	)	DATE
	)
	)


THE ISSUE

Whether an August 2004 decision of the Board of Veterans' 
Appeals denying service connection for cause of death should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to August 
1994.  He died in August 2000; the Moving Party is his 
surviving widow.


FINDINGS OF FACT

1.  The veteran died in August 2000, at the age of 38.

2.  The cause of death was listed as adult respiratory 
distress syndrome, due to sepsis, as a consequence of 
cirrhosis.  Other conditions contributing to death but not 
resulting in the underlying cause were reported as hepatitis 
C and renal failure.

3.  By decision dated in August 2004, the Board determined 
that the criteria for the award of service connection for the 
cause of the veteran's death was not warranted.

4.  By correspondence received in January 2005, the Moving 
Party alleged CUE in the Board's August 2004 decision 

5.  The Moving Party has failed to clearly and specifically 
set forth alleged CUE in the August 2004 Board decision and 
why the result would have been manifestly different but for 
the alleged error. 


CONCLUSION OF LAW

Because the requirements for a motion for revision or 
reversal of a decision of the Board based on CUE have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1403, 20.1404(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2004).  However, CUE is a very specific 
and rare kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a) (2004).  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions were incorrectly 
applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2004).  The Board's Rules of Practice further provide that 
with limited exceptions not applicable here, no new evidence 
will be considered in connection with the disposition of the 
motion.  38 C.F.R. § 20.1405(b) (2004).  

In addition, to warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  

Examples of situations that are not clear and unmistakable 
error include a change in diagnosis, a failure to fulfill the 
duty to assist, a disagreement as to how the facts were 
weighed or evaluated, or otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there had been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403 (2004).

One of the CUE regulatory provisions, § 20.1404(b) as it 
operated in conjunction with § 1404(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  However, the 
Federal Circuit found the balance of the regulations valid.  
On July 10, 2001, 38 C.F.R. §§ 20.1404 and 20.1409 were 
revised, effective July 10, 2001, to reflect the Federal 
Circuit's decision.  Specifically, § 20.1404(b) was amended 
to read as follows:

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

A decision of the Board that revises a prior Board decision 
on the grounds of clear and unmistakable error has the same 
effect as if the decision had been made on the date of the 
prior decision.  38 C.F.R. § 20.1406(a) (2004).

By correspondence received in January 2005, the Moving Party 
alleged CUE in the Board's August 2004 decision.  
Specifically, she asked that:

the Board revise the decision of my 
husband . . . I believe that the decision 
is based on "clear and unmistakable 
error."  I found new evidence to God 
knows reopen my claim, and I want that 
some of his medical problems to go to 
court and have an accured [sic] while he 
was in the military.  I have three 
children left and fight this case.  I 
have no one to help me.  I feel that my 
kids and I deserve some of his benefits.  

In follow-up correspondence, her representative acknowledged 
that she did not provide specific allegations of error of 
fact or law, but surmised that there was an error of 
application of 38 C.F.R. § 3.312.  In essence, the Moving 
Party asserts that the veteran contracted hepatitis C during 
military service, which lead to cirrhosis of the liver, which 
ultimately caused his death.   

After a review of the evidence, the Board finds that the CUE 
claim must fail.  First, the Moving Party barely meets the 
pleading requirements for a CUE claim.  A motion for revision 
of a decision based on clear and unmistakable error must be 
in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  

If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a).  

In this case, the Moving Party signed the correspondence and 
noted the veteran's name; however, she did not specifically 
identify which Board decision the motion related to nor did 
she specifically list the claim number or the issue for which 
she disagreed.

Nonetheless, the Board accepts, for purposes of this 
discussion, that the Moving Party's correspondence, and the 
follow-up Motion from her representative, satisfied the 
pleading requirements.  In essence, she contends that the 
weight of the evidence is in her favor and that the cause of 
death claim should, therefore, be granted.  However, such an 
assertion is, by definition, insufficient to support a claim 
for CUE.  As noted above, CUE does not include a disagreement 
as to how facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  

CUE is a very specific kind of error which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  38 C.F.R. § 20.1403(a).  In this case, there is no 
evidence that the facts before the Board were incorrect, nor 
has it been so contended.  That the outcome of the August 
2004 decision was unfavorable to the Moving Party cannot form 
the basis of a CUE claim.  As noted above, the Board finds, 
at best, that the Moving Party's contentions amount to no 
more than a disagreement regarding how the 2004 Board 
decision weighed the medical evidence.  Such assertion is, by 
definition, not CUE.

To the extent the Moving Party asserts an error in the 
application of 38 C.F.R. § 3.312, the Board must disagree.  
The relevant regulation provides that in order to establish 
entitlement to service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312.

A service-connected disability is considered to have been the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  To be a contributory cause 
of death, the disability must have "contributed substantially 
or materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the Board notes that the August 2004 decision 
cited to the provisions of 38 C.F.R. § 3.312, and made 
findings of fact relative to each provision in 38 C.F.R. 
§ 3.312.  Specifically, the 2004 Board decision determined 
that the evidence did not show that a disability incurred in 
or aggravated by active duty caused or contributed to cause 
death because the veteran was not service-connected for any 
disability at the time of his death.  The 2004 Board decision 
further determined that service connection was not warranted 
for any of the conditions leading to the veteran's death.  

In addition, the 2004 Board reviewed the service medical 
records, the post service medical evidence, and various 
private hospitalization reports, which supported the finding 
that the veteran's hepatitis C was attributed to a blood 
transfusion he received prior to military service.  Further, 
the 2004 Board decision noted that the veteran's cirrhosis 
was attributed to alcoholism.  After examining all the 
evidence, the 2004 Board decision concluded that neither 
hepatitis C or cirrhosis began during military service or 
within one year and that the preponderance of the evidence 
was against the claim.

Because the 2004 Board decision addressed the provisions of 
38 C.F.R. § 3.312 and discussed how the evidence failed to 
support the criteria for entitlement to service connection 
for cause of death, this Board finds that 2004 Board decision 
adequately considered the relevant law and address the 
pertinent evidence then of record.  As the August 2004 Board 
decision did not involve clear and unmistakable error in 
denying entitlement to the cause of the veteran's death, the 
motion for reversal is denied.

Further, a valid claim of CUE must include specific 
allegations as to why the result of the challenged decision 
would have been manifestly different but for the error.  66 
Fed. Reg. 35,902-35,903 (July 10, 2001) (codified as amended 
at 38 C.F.R. § 20.1404(b)); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999).  In this case, the Moving Party has 
made no such arguments.  For the reasons stated above, this 
Board concludes, after review of the evidence of record, that 
the Moving Party has not set forth specific allegations of 
error, either of fact or law, which would warrant a finding 
of CUE in the August 2004 decision.  The contentions amount 
to a disagreement with the outcome of this decision.  She has 
not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.

Because the allegations advanced in the motion do not set 
forth clearly and specifically the alleged clear and 
unmistakable errors of fact or law in the Board decision, 
including how the result of the August 2004 Board decision 
would have been manifestly different but for the error, the 
motion for revision or reversal of the Board's decision based 
on CUE must be dismissed without prejudice to refiling.  38 
C.F.R. § 20.1403(d)(3) (2004), and 66 Fed. Reg. 35,902-35,903 
(July 10, 2001) (codified as amended at 38 C.F.R. § 
20.1404(b)).  In view of the fact that the Moving Party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to dismiss her motion for 
CUE.  She is free at any time to resubmit a CUE claim with 
respect to the August 2004 Board decision.




ORDER

The motion for revision or reversal of the Board's August 
2004 decision denying service connection for cause of death 
is dismissed without prejudice to refiling. 



                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



